Name: Commission Regulation (EEC) No 1366/92 of 26 May 1992 altering the export refunds on malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5. 92 Official Journal of the European Communities No L 145/87 COMMISSION REGULATION (EEC) No 1366/92 of 26 May 1992 altering the export refunds on malt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular the fifth subparagraph of Article 16(2) thereof, Whereas the export refunds on malt were fixed by Commission Regulation (EEC) No 1 1 87/92 (3); Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 1187/92 to the information at present available to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on malt listed in Article 1 (d) of Regu ­ lation (EEC) No 2727/75 and subject to Regulation (EEC) No 2744/75, as fixed in the Annex to Regulation (EEC) No 1 1 87/92 are hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 27 May 1 992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 73, 19. 3 . 1992, p. 7. 0 OJ No L 123, 8 . 5. 1992, p. 14. 27. 5. 92No L 145/88 Official Journal of the European Communities ANNEX to the Commission Regulation of 26 May 1992 altering the export refunds on malt (ECU/tonne) Product code Refund 1107 10 19 000 50,00 1107 1 0 99 000 100,00 1107 20 00 000 120,00 NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.